UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/11 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New York AMT-Free Municipal Bond Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 27 Financial Highlights 31 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Important Tax Information 44 Information About the Renewal of the Fund’s Management Agreement 49 Board Members Information 51 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus New York AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus New York AMT-Free Municipal Bond Fund, covering the 12-month period from December 1, 2010, through November 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors were encouraged by expectations of a more robust economic recovery into the first quarter of 2011, but sentiment subsequently deteriorated due to disappointing economic data, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. Market volatility was particularly severe in August and September after a major credit rating agency downgraded long-term U.S. government debt. While most fixed-income securities proved volatile in this tumultuous environment, municipal bonds held up relatively well due to robust demand for a limited supply of newly issued securities. The economic outlook currently remains clouded by uncertainty regarding the ability of European policymakers to contain the region’s debt crisis. However, conditions in the United States seem to be improving as inflationary pressures have receded, consumer confidence has strengthened and the unemployment rate has declined.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2010, through November 30, 2011, as provided by Thomas Casey and David Belton, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended November 30, 2011, Dreyfus New York AMT-Free Municipal Bond Fund’s Class A, Class B, Class C and Class I shares produced total returns of 5.89%, 5.34% 5.09% and 6.13%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 6.53% for the same period. 2 Despite intensifying economic uncertainty during the reporting period, municipal bonds fared relatively well as a reduced supply of newly issued securities was met by robust investor demand.The fund’s returns were lower than its benchmark, primarily due to shortfalls among its shorter maturity and higher quality holdings. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal, New York state and NewYork city income taxes to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, New York state and New York city personal income taxes.The fund also seeks to provide income exempt from the federal alternative minimum tax.The fund will invest at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. Municipal Bonds Held Up Relatively Well Amid Uncertainty Improved economic data and rising corporate earnings generally supported investor sentiment into the first quarter of 2011.While investor confidence was shaken in February due to political unrest in the Middle East, and again in March, when natural and nuclear disasters struck Japan, most markets bounced back quickly from these unexpected shocks. Economic sentiment deteriorated in earnest in late April when Greece and other members of the European Union struggled with a resurgent sovereign debt crisis, U.S. economic data disappointed and a debate regarding U.S. government spending and borrowing intensified. In August, one major credit rating agency made the unprecedented move of downgrading its assessment of long-term U.S. debt.As a result, riskier assets suffered volatility as investors shifted their focus to traditionally defensive investments. Positive supply-and-demand forces helped municipal bonds gain value despite these developments. New issuance volumes fell sharply in 2011 after a flood of new supply in late 2010 when issuers sought to lock in federal subsidies provided by the expiring Build America Bonds program. Political pressure to reduce spending and borrowing also led to fewer capital projects requiring financing.Yet, demand for municipal bonds remained steady from investors seeking competitive levels of tax-exempt income. Although New York continued to encounter budget shortfalls, tax revenues have trended higher, helping to relieve some of the state’s fiscal stresses. Security Selections Produced Mixed Results Although the fund participated in the market’s strength to a significant degree, its results compared to the benchmark were undermined by weakness among bonds backed by the state’s settlement of litigation with U.S. tobacco companies. Municipal bonds with shorter maturities and high-quality bonds backed by NewYork income taxes also generally fell out of favor among investors. The fund achieved better relative performance with income-oriented bonds backed by dedicated revenues from municipal projects, with 4 especially strong results from revenue bonds backed by health care facilities and airports. The fund’s focus on municipal bonds with A ratings and relative light holdings of AAA-rated securities also buoyed relative performance during the reporting period. In addition, a relatively long average duration helped the fund participate more fully in market rallies. An emphasis on bonds with maturities of 10- to 15-years buoyed results, as did strong demand from individual investors for bonds maturing in approximately five years. Maintaining Credit Discipline We believe the fund remains well positioned for an environment of subpar economic growth.We have maintained the fund’s longer-than-average duration posture and emphasis on revenue bonds with strong credit characteristics, including those issued on behalf of hospitals and essential municipal services.We also are encouraged by the longer-term prospects of municipal bonds, which appear to us to be a likely focus of demand from investors seeking tax-exempt income as they grow more concerned about low interest rates and potential tax increases. December 15, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class I is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-NewYork residents. Capital gains, if any, are fully taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to November 15, 2008 (the inception date for Class I shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class B, Class C and Class I shares of Dreyfus NewYork AMT-Free Municipal Bond Fund on 11/30/01 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in NewYork municipal securities and the fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.The Index is not limited to investments principally in NewYork municipal obligations and does not take into account charges, fees and other expenses.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/11 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 12/31/86 % % % without sales charge 12/31/86 % % % Class B shares with applicable redemption charge † 1/15/93 % % % without redemption 1/15/93 % % % Class C shares with applicable redemption charge †† 9/11/95 % % % without redemption 9/11/95 % % % Class I shares 12/15/08 % % ††† % ††† Barclays Capital Municipal Bond Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares. †† The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. ††† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to November 15, 2008 (the inception date for Class I shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York AMT-Free Municipal Bond Fund from June 1, 2011 to November 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2011 Class A Class B Class C Class I Expenses paid per $1,000 † $ 4.71 $ 7.46 $ 8.53 $ 3.48 Ending value (after expenses) $ 1,042.50 $ 1,039.60 $ 1,038.60 $ 1,043.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2011 Class A Class B Class C Class I Expenses paid per $1,000 † $ 4.66 $ 7.38 $ 8.44 $ 3.45 Ending value (after expenses) $ 1,020.46 $ 1,017.75 $ 1,016.70 $ 1,021.66 † Expenses are equal to the fund’s annualized expense ratio of .92% for Class A, 1.46% for Class B, 1.67% for Class C and .68% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.6% Rate (%) Date Amount ($) Value ($) New York—87.8% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter’s Hospital of the City of Albany Project) 5.25 11/15/27 4,500,000 4,463,910 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter’s Hospital of the City of Albany Project) 5.25 11/15/32 1,000,000 958,900 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/22 275,000 286,940 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,192,998 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 2,500,000 2,649,125 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 4,000,000 a,b 4,280,640 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,370,530 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 2,375,000 2,658,052 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,065,350 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,172,050 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 3,000,000 3,078,660 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 3,000,000 3,070,620 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 7,745,000 8,057,511 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/25 2,420,000 2,664,686 New York City, GO 5.38 12/1/20 5,000 5,018 New York City, GO 5.00 8/1/21 2,000,000 2,214,280 New York City, GO 5.00 8/1/22 1,200,000 1,322,292 New York City, GO 5.50 6/1/23 25,000 26,498 New York City, GO 5.00 8/1/23 3,000,000 3,500,250 New York City, GO 5.00 8/1/26 3,565,000 3,967,096 New York City, GO 5.00 10/1/32 730,000 785,458 New York City, GO 5.00 10/1/36 2,000,000 2,128,560 New York City, GO (Prerefunded) 5.50 6/1/13 125,000 c 134,656 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 4,856,465 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/30 5,000,000 5,237,850 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/25 3,465,000 3,638,042 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 7,500,000 7,513,425 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,674,750 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 530,000 574,080 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,243,390 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,182,030 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,746,275 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,466,480 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 3,565,000 3,930,056 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,953,989 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 2,000,000 1,995,140 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 5,000,000 5,158,750 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,999,522 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (The New York and Presbyterian Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/27 2,505,000 2,662,740 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,002,810 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 1,895,000 1,945,218 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 6,500,000 7,308,795 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 2,849,825 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 2,290,000 2,605,677 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 5,017,365 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 1,500,000 1,562,550 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,144,820 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 2,000,000 2,083,560 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 2,975,000 3,010,819 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 2,275,000 2,303,711 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 2,000,000 2,062,580 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 2,320,000 2,546,478 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/15 3,885,000 4,248,403 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 2,103,620 New York State Dormitory Authority, Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 3,345,000 3,527,135 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 2,000,000 2,082,300 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.50 7/1/25 2,500,000 2,616,475 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,545,475 New York State Dormitory Authority, Revenue (North Shore—Long Island Jewish Obligated Group) 5.00 5/1/25 5,515,000 5,629,877 New York State Dormitory Authority, Revenue (North Shore—Long Island Jewish Obligated Group) 5.50 5/1/37 2,000,000 2,063,140 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,504,395 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,500,000 1,501,260 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 5,250,000 5,780,670 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 4,060,000 4,727,789 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,750,525 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,163,020 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 4,000,000 4,475,760 New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 2,500,000 2,633,125 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,255,320 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 3,475,000 3,533,067 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/19 5,500,000 6,279,900 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 2,500,000 2,929,225 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 1,925,542 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,022,250 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects— Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,726,114 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 3,575,000 3,753,250 New York State Mortgage Agency, Education Loan Revenue (New York Higher Education Loan Program) 5.25 11/1/20 720,000 817,020 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 1,500,000 1,618,035 New York State Power Authority, Revenue 5.00 11/15/31 1,000,000 1,092,200 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,432,050 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 5,000,000 5,429,900 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,740,125 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,785,825 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 3,000,000 3,238,830 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 7,500,000 8,415,825 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 5,000,000 5,483,500 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,378,540 New York State Urban Development Corporation, Correctional Facilities Revenue 5.50 1/1/14 2,170,000 2,258,558 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 2,135,000 2,228,556 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,248,980 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 2,450,000 c 2,613,807 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 3,470,000 3,508,378 North Country Development Authority, Solid Waste Management System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 5/15/15 1,355,000 1,452,858 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 1,515,000 1,291,886 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,231,760 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 5,348,300 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,092,360 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 2,000,000 2,050,740 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 2,000,000 2,033,500 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 2,409,522 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,459,226 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 1,000,000 1,069,490 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 3,933,950 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 c 2,570,020 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/27 1,640,000 1,815,054 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/28 2,000,000 2,237,700 Westchester County Health Care Corporation, Senior Lien Revenue 6.00 11/1/30 1,000,000 1,074,560 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 1,873,400 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 825,888 U.S. Related—10.8% Guam, Hotel Occupancy Tax Revenue 5.25 11/1/18 1,100,000 1,195,029 Guam, Hotel Occupancy Tax Revenue 5.50 11/1/19 1,000,000 1,099,210 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 988,480 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,000,000 954,220 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 4,000,000 4,150,360 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 2,042,080 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 1,000,000 1,052,890 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 1,000,000 1,105,460 Puerto Rico Commonwealth, Public Improvement GO (Prerefunded) 5.25 7/1/16 3,045,000 c 3,631,954 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 4,000,000 4,175,320 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,000,000 3,053,670 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 2,007,440 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/25 1,705,000 1,860,189 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,578,125 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 4,000,000 4,359,040 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,000,000 3,243,480 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,549,025 Total Long-Term Municipal Investments (cost $348,062,801) The Fund 19 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments—1.0% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.12 12/1/11 2,100,000 d 2,100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.12 12/1/11 1,000,000 d 1,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.12 12/1/11 400,000 d 400,000 Total Short-Term Municipal Investments (cost $3,500,000) Total Investments (cost $351,562,801) % Cash and Receivables (Net) .4 % Net Assets % a Collateral for floating rate borrowings. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2011, this security was valued at $4,280,640 or 1.2% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate demand note—rate shown is the interest rate in effect at November 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 20 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 21 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 18.1 AA Aa AA 39.9 A A A 26.5 BBB Baa BBB 13.2 BB Ba BB 1.1 Not Rated e Not Rated e Not Rated e 1.2 † Based on total investments. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES November 30, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 351,562,801 368,715,224 Interest receivable 5,316,062 Receivable for shares of Beneficial Interest subscribed 286,975 Prepaid expenses 17,900 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 290,958 Cash overdraft due to Custodian 149,818 Payable for floating rate notes issued—Note 4 2,000,000 Payable for investment securities purchased 1,064,790 Payable for shares of Beneficial Interest redeemed 423,275 Interest and expense payable related to floating rate notes issued—Note 4 7,250 Accrued expenses 78,245 Net Assets ($) Composition of Net Assets ($): Paid-in capital 358,078,469 Accumulated net realized gain (loss) on investments (4,909,067 ) Accumulated net unrealized appreciation (depreciation) on investments 17,152,423 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 352,609,699 383,867 13,260,272 4,067,987 Shares Outstanding 24,113,363 26,250 906,691 278,248 Net Asset Value Per Share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Year Ended November 30, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 2,016,970 Shareholder servicing costs—Note 3(c) 1,097,547 Distribution fees—Note 3(b) 97,735 Professional fees 86,114 Registration fees 50,939 Custodian fees—Note 3(c) 33,970 Trustees’ fees and expenses—Note 3(d) 20,996 Prospectus and shareholders’ reports 18,736 Interest and expense related to floating rate notes issued—Note 4 15,978 Loan commitment fees—Note 2 5,390 Miscellaneous 37,425 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (65,895 ) Less—reduction in fees due to earnings credits—Note 3(c) (355 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (481,876 ) Net unrealized appreciation (depreciation) on investments 6,768,964 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2011 2010 Operations ($): Investment income—net 14,116,873 13,528,430 Net realized gain (loss) on investments (481,876 ) 145,796 Net unrealized appreciation (depreciation) on investments 6,768,964 (6,430 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (13,546,873 ) (12,886,690 ) Class B Shares (17,760 ) (38,874 ) Class C Shares (394,271 ) (428,106 ) Class I Shares (150,660 ) (164,680 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 15,498,450 33,381,754 Class B Shares 46,508 39,163 Class C Shares 2,467,430 3,911,150 Class I Shares 1,421,790 7,105,767 Net assets received in connection with reorganization—Note 1 — 225,813,343 Dividends reinvested: Class A Shares 10,617,986 9,945,107 Class B Shares 12,028 27,329 Class C Shares 260,296 310,532 Class I Shares 82,685 103,668 Cost of shares redeemed: Class A Shares (47,275,144 ) (37,233,189 ) Class B Shares (446,401 ) (949,257 ) Class C Shares (3,772,869 ) (3,189,396 ) Class I Shares (3,965,801 ) (1,922,485 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 389,080,470 151,587,538 End of Period The Fund 25 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended November 30, 2011 2010 Capital Share Transactions: Class A a Shares sold 1,089,154 2,288,144 Shares issued in connection with reorganization—Note 1 — 15,714,220 Shares issued for dividends reinvested 744,815 683,324 Shares redeemed (3,339,018 ) (2,561,686 ) Net Increase (Decrease) in Shares Outstanding ) Class B a Shares sold 3,278 2,659 Shares issued for dividends reinvested 845 1,885 Shares redeemed (31,441 ) (65,319 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 172,750 268,085 Shares issued for dividends reinvested 18,286 21,365 Shares redeemed (267,419 ) (218,633 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 99,140 490,530 Shares issued for dividends reinvested 5,809 7,088 Shares redeemed (283,332 ) (131,820 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended November 30, 2011, 8,505 Class B shares representing $120,135, were automatically converted to 8,505 Class A shares and during the period ended November 30, 2010, 17,698 Class B shares representing $254,733 were automatically converted to 17,703 Class A shares. See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, Class A Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 14.35 14.28 12.93 14.43 14.88 Investment Operations: Investment income—net a .55 .56 .58 .56 .57 Net realized and unrealized gain (loss) on investments .27 .07 1.35 (1.44 ) (.42 ) Total from Investment Operations .82 .63 1.93 (.88 ) .15 Distributions: Dividends from investment income—net (.55 ) (.56 ) (.58 ) (.56 ) (.57 ) Dividends from net realized gain on investments — — — (.06 ) (.03 ) Total Distributions (.55 ) (.56 ) (.58 ) (.62 ) (.60 ) Net asset value, end of period 14.62 14.35 14.28 12.93 14.43 Total Return (%) b 5.89 4.40 15.15 (6.36 ) 1.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 .92 1.02 .98 1.00 Ratio of net expenses to average net assets .91 .85 .85 .86 .89 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c .00 c — .01 .04 Ratio of net investment income to average net assets 3.87 3.81 4.20 3.97 3.93 Portfolio Turnover Rate 10.20 10.32 13.34 32.04 17.81 Net Assets, end of period ($ x 1,000) 352,610 367,649 135,626 128,135 134,892 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class B Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 14.35 14.28 12.93 14.43 14.88 Investment Operations: Investment income—net a .47 .47 .48 .49 .49 Net realized and unrealized gain (loss) on investments .28 .08 1.37 (1.44 ) (.41 ) Total from Investment Operations .75 .55 1.85 (.95 ) .08 Distributions: Dividends from investment income—net (.48 ) (.48 ) (.50 ) (.49 ) (.50 ) Dividends from net realized gain on investments — — — (.06 ) (.03 ) Total Distributions (.48 ) (.48 ) (.50 ) (.55 ) (.53 ) Net asset value, end of period 14.62 14.35 14.28 12.93 14.43 Total Return (%) b 5.34 3.89 14.55 (6.79 ) .53 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.64 1.59 1.62 1.52 1.53 Ratio of net expenses to average net assets 1.40 1.35 1.35 1.36 1.39 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c .00 c — .01 .04 Ratio of net investment income to average net assets 3.38 3.34 3.76 3.49 3.41 Portfolio Turnover Rate 10.20 10.32 13.34 32.04 17.81 Net Assets, end of period ($ x 1,000) 384 769 1,633 5,997 11,147 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. 28 Year Ended November 30, Class C Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 14.35 14.28 12.93 14.43 14.88 Investment Operations: Investment income—net a .44 .45 .47 .45 .46 Net realized and unrealized gain (loss) on investments .27 .07 1.35 (1.44 ) (.42 ) Total from Investment Operations .71 .52 1.82 (.99 ) .04 Distributions: Dividends from investment income—net (.44 ) (.45 ) (.47 ) (.45 ) (.46 ) Dividends from net realized gain on investments — — — (.06 ) (.03 ) Total Distributions (.44 ) (.45 ) (.47 ) (.51 ) (.49 ) Net asset value, end of period 14.62 14.35 14.28 12.93 14.43 Total Return (%) b 5.09 3.62 14.29 (7.07 ) .30 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.68 1.68 1.77 1.73 1.75 Ratio of net expenses to average net assets 1.66 1.60 1.60 1.61 1.64 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c .00 c — .01 .04 Ratio of net investment income to average net assets 3.11 3.07 3.43 3.22 3.16 Portfolio Turnover Rate 10.20 10.32 13.34 32.04 17.81 Net Assets, end of period ($ x 1,000) 13,260 14,110 13,031 9,885 8,036 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class I Shares 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 14.35 14.28 12.29 Investment Operations: Investment income—net b .57 .58 .47 Net realized and unrealized gain (loss) on investments .28 .07 2.09 Total from Investment Operations .85 .65 2.56 Distributions: Dividends from investment income—net (.58 ) (.58 ) (.57 ) Net asset value, end of period 14.62 14.35 14.28 Total Return (%) 6.13 4.58 21.06 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .68 .67 .86 d Ratio of net expenses to average net assets .68 .67 .75 d Ratio of interest and expense related to floating rate notes issued to average net assets .00 e .00 e — Ratio of net investment income to average net assets 4.08 3.97 4.11 d Portfolio Turnover Rate 10.20 10.32 13.34 Net Assets, end of period ($ x 1,000) 4,068 6,553 1,297 a From December 15, 2008 (commencement of initial offering) to November 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus New York AMT-Free Municipal Bond Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal, New York state and New York city income taxes to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. As of the close of business on January 21, 2010, pursuant to an Agreement and Plan of Reorganization previously approved by the fund’s Board of Trustees, all of the assets, subject to the liabilities of General New York Municipal Bond Fund (“New York Municipal Bond”) were transferred to the fund in exchange for Class A shares of Beneficial Interest of the fund of equal value. Shareholders of NewYork Municipal Bond received Class A shares of the fund, in an amount equal to the aggregate net asset value of their investment in New York Municipal Bond at the time of the exchange.The exchange ratio was 1.3159 to 1. The net asset value of the fund’s shares on the close of business on January 21, 2010 after the reorganizations was $14.37 for Class A shares and a total of 15,714,220 Class A shares representing net assets of $225,813,343 (including $6,826,408 net unrealized appreciation on investments) were issued to shareholders of New York Municipal Bond in the exchange.The exchange was a tax-free event to New York Municipal Bond shareholders. For financial reporting purposes, assets received and shares issued by the fund were recorded at fair value; however the cost basis of investments received from New York Municipal Bond was carried forward to align ongoing reporting of the fund’s realized and unrealized gains and losses with amounts distributed to shareholders for tax purposes. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B, Class C and Class I. Class A, Class B and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front-end sales charge. Class B and Class C shares are subject to a contingent deferred sales charge (“CDSC”). Class B shares automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares and, effective on or about March 13, 2012, all outstanding Class B shares will automatically convert to Class A shares. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 32 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board ofTrustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized within Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 34 The following is a summary of the inputs used as of November 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 368,715,224 — In May 2011, FASB issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common FairValue Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)” (“ASU 2011-04”). ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition, ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements.The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. 36 At November 30, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $39,010, accumulated capital losses $4,931,360 and unrealized appreciation $17,174,716. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2011. If not applied, $2,964,050 of the carryover expires in fiscal 2016, $1,480,006 expires in fiscal 2017 and $487,304 expires in fiscal 2019. Under the recently enacted Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. However, the 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act. As a result of this ordering rule, capital loss carryovers related to taxable years beginning prior to the effective date of the 2010 Act may be more likely to expire unused. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2011 and November 30, 2010 were as follows: tax exempt income $14,109,564 and $13,515,035 and ordinary income $0 and $3,315, respectively. During the period ended November 30, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $7,309 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 mil- The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) lion unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on November 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly.The Manager has agreed, from March 1, 2011 until April 1, 2012 to waive receipt of its fees and/or assume the expenses of the fund so that the expenses (exclusive of Rule 12b-1 fees, shareholder services fees, taxes, brokerage fees, interest expense, commitment fees on borrowings and extraordinary expenses) do not exceed .70% of the value of the fund’s average daily net assets. The Manager had agreed, until February 28, 2011, to waive receipt of its fees and/or assume the expenses of the fund’s Class A shares so that the expenses (exclusive of taxes, brokerage fees, interest expense, commitment fees on borrowings and extraordinary expenses) did not exceed .85% of the value of Class A shares’ average daily net assets.The Manager had also agreed, until February 28, 2011, to waive receipt of its fees and/or assume the expenses of the fund’s Class B and Class C shares so that the expenses (exclusive of Rule 12b-1 fees, shareholder services fees and certain expenses as described above) did not exceed .60% of the value of the such class’ average daily net assets.The reduction in expenses, pursuant to the undertakings amounted to $62,245 for Class A shares, $1,236 for Class B shares and $2,414 for Class C shares during the period ended November 30, 2011. 38 During the period ended November 30, 2011, the Distributor retained $5,006 from commissions earned on sales of the fund’s Class A shares and $540 and $64 from CDSCs on redemptions of the fund’s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2011, Class B and Class C shares were charged $2,630 and $95,105, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2011, Class A, Class B and Class C shares were charged $874,555, $1,315 and $31,702, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2011, the fund was charged $103,211 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2011, the fund was charged $9,376 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $355. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2011, the fund was charged $33,970 pursuant to the custody agreement. During the period ended November 30, 2011, the fund was charged $6,356 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $167,187, Rule 12b-1 distribution plan fees $8,206, shareholder services plan fees $75,166, custodian fees $11,223, chief compliance officer fees $4,743 and transfer agency per account fees $24,609, which are offset against an expense reimbursement currently in effect in the amount of $176. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 40 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2011, amounted to $36,903,636 and $67,000,747, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended November 30, 2011, was approximately $2,000,000, with a related weighted average annualized interest rate of .80%. At November 30, 2011, the cost of investments for federal income tax purposes was $349,540,508; accordingly, accumulated net unrealized appreciation on investments was $17,174,716, consisting of $18,834,446 gross unrealized appreciation and $1,659,730 gross unrealized depreciation. The Fund 41 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus New York AMT-Free Municipal Bond Fund We have audited the accompanying statement of assets and liabilities of Dreyfus NewYork AMT-Free Municipal Bond Fund, including the statement of investments, as of November 30, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2011 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus NewYork AMT-Free Municipal Bond Fund at November 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York January 27, 2012 42 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during the fiscal year ended November 30, 2011 as “exempt-interest dividends” (not subject to regular federal income tax, and for individuals who are New York residents, New York state and New York city personal income taxes). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s exempt-interest dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed in early 2012. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 26, 2011, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 44 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended June 30, 2011, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of June 30, 2011. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board members discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group medians for all periods and above or at the Performance Universe medians for all periods. The Board also noted that the fund’s yield performance was below the Performance Group medians for all of the ten one-year periods ended June 30th, and at or above the Performance Universe medians for five of the ten one-year periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average, and the Board noted that the fund outperformed its Lipper category in six out of the ten calendar years.The Board members discussed with representatives of Dreyfus the reasons for the fund’s underperformance compared to the Performance Group and Performance Universe for the applicable periods and Dreyfus’s efforts to improve performance. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board members also received a presentation from the fund’s primary portfolio manager during which he discussed the fund’s investment strategy and the factors that affected performance. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. They noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was below the Expense Group median and above the Expense Universe median and the fund’s total expenses were above the Expense Group and Expense Universe medians. A representative of Dreyfus noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until April 1, 2012, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, brokerage fees, interest expense, commitment fees on borrowings and extraordinary expenses) do not exceed 0.70% of the fund’s average daily net assets. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and 46 the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board noted Dreyfus’ efforts to improve fund performance and agreed to closely monitor performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 48 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (78) Board Member (1986) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm ( January 1981-present) No. of Portfolios for which Board Member Serves: 45 ————— David W. Burke (75) Board Member (2007) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 82 ————— Peggy C. Davis (68) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law • Writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training No. of Portfolios for which Board Member Serves: 53 The Fund 49 BOARD MEMBERS INFORMATION (Unaudited) (continued) Diane Dunst (72) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 18 ————— Ernest Kafka (78) Board Member (1986) Principal Occupation During Past 5Years: • Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present) • Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 18 ————— Nathan Leventhal (68) Board Member (1989) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 43 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Warren B. Rudman, Emeritus Board Member Sander Vanocur, Emeritus Board Member 50 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 75 investment companies (comprised of 164 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President since August 2005 and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 38 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since February 2001. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 59 years old and has been an employee of the Manager since May 1986. The Fund 51 OFFICERS OF THE FUND (Unaudited) (continued) JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 76 investment companies (comprised of 189 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (76 investment companies, comprised of 189 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 54 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. STEPHEN J. STOREN, Anti-Money Laundering Compliance Officer since May 2011. Chief Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 72 investment companies (comprised of 185 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Distributor since October 1999. 52 For More Information The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $32,444 in 2010 and $30,312 in 2011. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $11,382in 2010 and $6,000 in 2011. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,496 in 2010 and $2,460 in 2011. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $130 in 2010 and $113 in 2011. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2010 and $0 in 2011. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $33,851,490 in 2010 and $17,593,159 in 2011. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 17, 2012 By: /s/ James Windels James Windels, Treasurer Date: January 17, 2012 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
